OPINION — AG — ** SOVEREIGN IMMUNITY — UNIVERSITIES ** THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA WOULD 'NOT' HAVE LEGAL AUTHORITY TO EXPEND FUNDS OF THE UNIVERSITY FOR PREMIUMS ON LIABILITY INSURANCE TO PROTECT THE STATE OF OKLAHOMA, THE UNIVERSITY OF OKLAHOMA, OR THE BOARD OF REGENTS OF THE UNIVERSITY OF OKLAHOMA FROM CLAIMS FOR BODILY INJURY AND/OR DEATH WHICH MAY RESULT FROM THIS TYPE OF ACTIONS. (NOTES: THE ' SOVEREIGN IMMUNITY IN OKLAHOMA HAS UNDERGONE MANY CHANGES, I.E., POLITICAL SUBDIVISION TORT LIABILITY ACT SO THIS MAY OR MAY NOT BE TRUE) (INSURANCE, STATE AGENCY, POLITICAL SUBDIVISION, TORTS) CITE: 12 Ohio St. 66 [12-66], 70 Ohio St. 1242 [70-1242], 70 Ohio St. 1244 [70-1244], ARTICLE X, SECTION 15 (JAMES C. HARKIN)